FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM THEREON Lily Group, Inc. (A Mining Company in the Exploratory Stage) December 31, 2011 and 2010 MONTGOMERY COSCIA GREILICH LLP Certified Public Accountants 2500 Dallas Parkway, Suite 300 Plano, Texas 75093 972.748.0300 p 972.748.0700 f Thomas A. Montgomery, CPA Matthew R. Coscia, CPA Paul E. Greilich, CPA Jeanette A. Musacchio James M. Lyngholm Christopher C. Johnson, CPA J. Brian Simpson, CPA Rene E. Balli, CPA Erica D. Rogers, CPA Dustin W. Shaffer, CPA Gary W. Boyd, CPA Michal L. Gayler, CPA Gregory S. Norkiewicz, CPA Karen R. Soefje, CPA REPORT OF INDEPENDEDNT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholder and Board of Directors of Lily Group Inc. We have audited the accompanying balance sheets of Lily Group, Inc. (a mining company in the exploration stage) (the “Company”) as of December 31, 2011 and 2010, and the related statements of operations, stockholder’s equity and cash flows for the years then ended and for the period from August 27, 2008 (Inception) to December 31, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Lily Group, Inc. as of December 31, 2011 and 2010, the results of its operations and its cash flows for the years then ended and for the period from August 27, 2008 (Inception) to December 31, 2011, in conformity with accounting principles generally accepted in the United States of America. 1 REPORT OF INDEPENDEDNT REGISTERED PUBLIC ACCOUNTING FIRM, CONTINUED The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has suffered a loss from operations and anticipates further losses in the development of its business. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Plano, Texas May 1, 2012 2 LILY GROUP, INC. (A Mining Company in the Exploration Stage) BALANCE SHEETS As of December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $0 and $0 in 2011 and 2010 - Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net OTHER NON-CURRENT ASSETS, net Total assets $ $ LIABILITIES AND STOCKHOLDER'S EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Accrued liabilities Current portion of long-term debt Total current liabilities NOTES PAYABLE, net of current portion ASSET RETIREMENT OBLIGATION - Total liabilities STOCKHOLDER'S EQUITY Common stock, $0.01 par, 100,000,000 shares authorized, 30,000,000 issued and outstanding as of December 31, 2011 and 2010, respectively Additional paid in capital Deficit accumulated in the exploration stage ) ) Total stockholder's equity Total liabilities and stockholder's equity $ $ See auditor's report and accompanying notes to financial statements. 3 LILY GROUP, INC. (A Mining Company in the Exploration Stage) STATEMENTS OF OPERATIONS For the years ended December 31, August 27, 2008 (Inception) through December 31, 2011 OPERATING EXPENSES General and administrative expenses $ $ $ Exploration and business development expenses, net of incidental coal sales of $938,737 (Note 3) - - - Total operating expenses OTHER INCOME (EXPENSES) Miscellaneous income Interest expense ) ) ) NET LOSS $ ) $ ) $ ) Basic and diluted weighed average number of common shares outstanding Basic and diluted loss per common share $ ) $ ) $ ) 4 See auditor's report and accompanying notes to financial statements. 4 LILY GROUP, INC. (A Mining Company in the Exploratory Stage) STATEMENTS OF CHANGES IN STOCKHOLDER'S EQUITY FOR THE PERIOD FROM AUGUST 27, 2008 (Inception) TO DECEMBER 31, 2011 Total Common Stock Additional (Accumulated Stockholder's Shares Amount Paid-In Capital Deficit) Equity - $
